DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Applicant's election with traverse of the species of treating mixed dyslipidemia in the reply filed on 30 November 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search all species.  This is not found persuasive because the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), wherein the prior art applicable to one species would not likely be applicable to another.
The requirement is still deemed proper and is therefore made FINAL.

Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2021.

The Examiner notes that, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claims 1-8 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “wherein the blood serum level of total eicosapentaenoic acid C20:5 (EPA) and/or docosahexaenoic acid C22:6 (DHA) is increased.”  It not clear on what standard is the term “increased” based, e.g., does the term “increased” mean the blood serum level of EPA and DHA is increased over time, after administration of the preconcentrate? Or does the term “increased”  refer to an increased blood serum level th paragraph).  Therefore, the metes and bounds of the claim are unclear.
For purposes of examination, claim 8 shall be given its broadest reasonable interpretation, i.e., wherein the blood serum level of EPA and/or DHA is increased according to either standard recited above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hustvedt et al. (“Hustvedt”, WO 2010/103404, cited by Applicant in IDS filed 20 April 2020) as evidenced by Fazio (Clin. Ther. 2008 Feb, 30(2), pp. 294-306, abstract).  The Examiner notes that, at the least, provisional application 61/242,630, filed 15 September 2009, provides support for subject matter cited below.
Regarding claims 1, 3, 4, Hustvedt discloses a preconcentrate comprising a fatty acid oil mixture that contains EPA and DHA (i.e., an omega-3 fatty acid oil) and at least one surfactant (abstract).  The weight ratio of fatty acid oil mixture to total surfactant of the preconcentrate ranges, particularly, from about 1:1 to about 4:1, and the at least one surfactant comprises from about 0.5% to about 40% (paragraphs [0108]-[0109]).  Examples of surfactants include Tween 80 and Cremophor EL (paragraphs [084], [086]).  Hustvedt exemplifies an emulsion preconcentrate comprising 400 mg K85-EE (omega-3 fatty acid oil) and 110 mg Tween-80, and thus the relative percentage amounts are 78% oil and 22% surfactant, which fall within Applicant's claimed ranges (see instant claim 3).  
Hustvedt does not exemplify treating mixed dyslipidemia sufficiently to anticipate the claims.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the composition of Hustvedt for treating mixed dyslipidemia; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Hustvedt fairly teaches and suggests one of the health problems its composition can treat is mixed dyslipidemia (e.g., paragraph [0121]).  Thus, the selection to treat mixed dyslipidemia amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 2, Hustvedt teaches that, when the emulsion preconcentrate forms an emulsion, the particle size ranges from 5 nm to about 10 µm (e.g., paragraph [0113]).  This range encompasses the range instantly prima facie case of obviousness exists.  See MPEP 2144.05 I.  In this case, it would be within the purview of the skilled artisan to select a particle size within the ranges taught by Hustvedt, including particle sizes instantly claimed, with a reasonable expectation of success.
Regarding claim 5, Hustvedt teaches the total daily dosage of the fatty acid oil mixture may range from about 0.6 g to about 6 g (e.g., paragraph [0125]), which is within Applicant’s claimed range.
Regarding claim 6, Hustvedt teaches discloses the fatty acid oil mixture comprises at least 90% omega-3 fatty acids, by weight of the fatty acid oil mixture (e.g., see paragraph [063]).
Regarding claim 7, Hustvedt teaches the omega-e fatty acid oil comprises at least 75% EPA and DHA (e.g., paragraphs [011]-[013]).
Regarding claim 8, it is noted that, since the prior art teaches the same composition administered for the same purpose, the same result would be expected, absent evidence to the contrary.  Additionally, Hustvedt teaches its compositions increase bioavailability and absorption of EPA and DHA (e.g., paragraph [017]), the skilled artisan would reasonably expect blood serum levels of EPA and DHA to be increased, absent evidence to the contrary.  

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al. (“Mishra”, US 6,284,268, cited by Applicants in IDS filed 20 April 2020) in view of Breivik et al. (“Breivik”, US Patent 5,502,077, cited by Applicant in IDS filed 20 April 2020) as evidenced by or in view of Fazio (Clin. Ther. 2008 Feb, 30(2), pp. 294-306, abstract).  
Regarding claim 1, Mishra teaches emulsion preconcentrate pharmaceutical compositions containing an omega-3 fatty acid oil such as a fish oil (abstract; col. 1, lines 10-17) and a surfactant system comprising at least one surfactant (claim 1).  The omega-3 fatty acid oils can be used for numerous therapeutic advantages, including treatment of hyperlipidemia and hypertriglyceridemia (e.g., col. 1, lines 24-31).  The preconcentrates can be administered orally, or by other routes of administration (e.g., col. 9, lines 1-10).
While Mishra teaches treatment of conditions such as hyperlipidemia and hypertriglyceridemia, Mishra does not specifically teach the preconcentrates are used to treat “mixed dyslipidemia” (Applicant’s elected species).
However, Breivik teaches a fatty acid composition containing a high concentration of EPA and DHA lowers serum LDL-cholesterol, increases serum HDL-cholesterol, and lowers serum triglycerides (e.g., col. 2, lines 50-60).  Fazio generally teaches mixed dyslipidemia is characterized by low levels of high-density lipoprotein cholesterol and elevated levels of triglycerides, with or without elevated levels of LDL-C (see Abstract, Background).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the composition of Mishra in the treatment of mixed dyslipidemia; thus arriving at the claimed invention. One skilled in the art would be motivated to do so because fatty acid compositions containing a high concentration of EPA and DHA are already known to  lower serum LDL-cholesterol, increase serum 
Regarding claim 2, it is noted that, while Mishra does not specifically exemplify a preconcentrate composition having a median particle size within the claimed range, Mishra still generally teaches oil mixtures of lipophilic drugs with vegetable oils or other lipidic substances, surface active agents, solvents and other excipients are known to spontaneously produce dispersion of very low mean particle size (such as less than 200 nm) when mixed with an aqueous medium, and are thought to produce similar dispersion of very low particle size with gastric and other physiological fluids (e.g., col. 2, line 59 – col. 3, line 3).  
Regarding claim 3, it is noted that, while Mishra does not specifically recite relative amounts of omega-3 fatty acid oil and cremophor/tween 80 (surfactant), Mishra does provide a ternary diagram which shows relative amounts of cremophor:tween 80 (2:1) and K85TG (an omega-3 fatty acid oil) required to form a microemulsion (see Figure 1).  This region overlaps relative amounts specified for the claimed invention.  Additionally, Mishra teaches percentage amounts used of KE85EE and Tween 80 of 15/6 (relative amounts of 71% oil/29% tween 80); 22/13 (relative amounts of 63% oil/37% tween 80); and 30/14 (relative amounts of 68% oil/32% tween 80) (see Example 
Regarding claim 4, Mishra teaches choices of surfactant include Cremophor-EL (i.e., PEG35 castor oil) and Tween-80 (i.e., polysorbate 80); Tween-80 is also exemplified (col. 8, lines 16-31; Example 4).  Mishra additionally teaches the combination of a PEG castor oil (Cremophor) with Tween-80 (see Figure 1).  Therefore, selection of PEG35 castor oil and/or polysorbate 80 would be within the purview of the skilled artisan, absent evidence to the contrary.
Regarding claim 5, Mishra teaches the daily dose of the omega-3 fatty acid oil is from about 1.0 g to about 6.0 g in humans per day (e.g., col. 8, lines 7-8), which is within Applicant’s claimed range.
Regarding claim 6, Mishra teaches the oil contains at least 50% by weight omega-3 fatty acids (col. 5, lines 44-46; column 9, Table 1; claims 9-11).
Regarding claim 7, Mishra teaches preferred omega-3 fatty acid oils are EPA or DHA, triglycerides thereof, ethyl esters thereof, and mixtures thereof (e.g., col. 6, lines 43-44), and the oil preferably has a high omega-3 fatty acid oil content, such as 50% or higher, more preferably 70% or higher, most preferably 80% or higher (e.g., col. 6, lines 53-56).
Regarding claim 8, it is noted that, since the composition of the prior art teaches the same composition administered for the same purpose, the same result would be expected, absent evidence to the contrary.  
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “A method of treating hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, cardiovascular disease, coronary heart disease (CHD), vascular disease, atherosclerotic disease and a related condition of the atherosclerotic disease, a cardiovascular event or a vascular event.”  While the claim appears to be reciting each condition in the alternative, the presence of both “and” and “or” in the claim lends ambiguity to the claim.  The Examiner suggests Applicant amend claim 1 to read, “A method of treating at least one condition or disease independently selected from the group consisting of hypertriglyceridemia, hypercholesterolemia, mixed dyslipidemia, cardiovascular disease, coronary heart disease (CHD), vascular disease, atherosclerotic disease, a cardiovascular event, and a vascular event”, consistent with Applicant’s language in the specification (see as-filed specification, page 19).  Appropriate correction is required.





Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611